                                                                Case 2:20-bk-21022-BR      Doc 315 Filed 04/21/21 Entered 04/21/21 11:00:14            Desc
                                                                                            Main Document     Page 1 of 8



                                                                  1 SMILEY WANG-EKVALL, LLP
                                                                    Lei Lei Wang Ekvall, State Bar No. 163047
                                                                  2 lekvall@swelawfirm.com
                                                                    Philip E. Strok, State Bar No. 169296
                                                                  3 pstrok@swelawfirm.com
                                                                    Timothy W. Evanston, State Bar No. 319342
                                                                  4 tevanston@swelawfirm.com
                                                                    3200 Park Center Drive, Suite 250
                                                                  5 Costa Mesa, California 92626
                                                                    Telephone: (714) 445-1000
                                                                  6 Facsimile:    (714) 445-1002

                                                                  7 Attorneys for Elissa D. Miller, Chapter 7
                                                                    Trustee
                                                                  8

                                                                  9                          UNITED STATES BANKRUPTCY COURT
                                                                 10                            CENTRAL DISTRICT OF CALIFORNIA
                                                                 11                                   LOS ANGELES DIVISION
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12 In re                                            Case No. 2:20-bk-21022-BR
                            3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13 GIRARDI KEESE,                                   Chapter 7

                                                                 14                                                  NOTICE OF BAR DATE FOR SECURED
                                                                                                                     CREDITORS TO FILE PROOFS OF
                                                                 15                                                  CLAIM
                                                                 16                                                  BAR DATE: JUNE 23, 2021
                                                                 17
                                                                                                   Debtor.
                                                                 18

                                                                 19
                                                                    TO CREDITORS HOLDING SECURED CLAIMS, AND OTHER INTERESTED
                                                                 20 PARTIES:

                                                                 21         PLEASE TAKE NOTICE that if you hold a secured claim against the estate of
                                                                    Girardi Keese (the "Debtor"), the United States Bankruptcy Court has established
                                                                 22 JUNE 23, 2021 ("Bar Date"), as the last date to file a proof of claim against the Debtor's
                                                                    estate.
                                                                 23
                                                                            IF YOU HOLD A SECURED CLAIM, then your proof of claim must be filed with
                                                                 24 the United States Bankruptcy Court on or before the Bar Date. Your proof of claim must
                                                                    be filed electronically (the Bankruptcy Court provides instructions on filing electronically at
                                                                 25 https://www.cacb.uscourts.gov/epoc-electronic-proof-claim) or must be submitted to the
                                                                    Court on Official Form 410 at the following address:
                                                                 26
                                                                                   United States Bankruptcy Court
                                                                 27                Edward R. Roybal Federal Building and Courthouse
                                                                                   255 East Temple Street
                                                                 28                Los Angeles, California 90012


                                                                      2864057.1                                     1                            BAR DATE NOTICE
                                                                Case 2:20-bk-21022-BR       Doc 315 Filed 04/21/21 Entered 04/21/21 11:00:14            Desc
                                                                                             Main Document     Page 2 of 8



                                                                  1          You may obtain a Proof of Claim form (Official Form 410) on the Bankruptcy
                                                                      Court's web site at http://www.cacb.uscourts.gov.
                                                                  2
                                                                           If you hold a secured claim and you do not timely file a proof of claim with the
                                                                  3 Bankruptcy Court by the Bar Date, then you will be forever barred from (1) asserting such
                                                                    a claim against the Debtor or the Debtor's estate, or (2) receiving any distribution in this
                                                                  4 case on account of such claim.

                                                                  5           If you have already filed a secured claim, it is not necessary to file a new claim.

                                                                  6 DATED: April 21, 2021                     SMILEY WANG-EKVALL, LLP

                                                                  7

                                                                  8
                                                                                                              By:          /s/ Philip E. Strok
                                                                  9                                                 PHILIP E. STROK
                                                                                                                    Attorneys for Elissa D. Miller, Chapter 7
                                                                 10                                                 Trustee
                                                                 11
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                 12
                            3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                 13

                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28


                                                                      2864057.1                                      2                             BAR DATE NOTICE
       Case 2:20-bk-21022-BR                      Doc 315 Filed 04/21/21 Entered 04/21/21 11:00:14                                       Desc
                                                   Main Document     Page 3 of 8



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 3200
Park Center Drive, Suite 250, Costa Mesa, CA 92626.

A true and correct copy of the foregoing document entitled (specify): NOTICE OF BAR DATE FOR SECURED CREDITORS
TO FILE PROOFS OF CLAIM BAR DATE JUNE 23, 2021 will be served or was served (a) on the judge in chambers in the form
and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 April 21, 2021 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                                          Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) April 21, 2021 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

The Honorable Barry Russell                                                   Christopher Kamon
U.S. Bankruptcy Court                                                         4030 Admirable Dr.
Roybal Federal Building                                                       Rancho Palos Verdes, Ca 90275-6030
255 E. Temple Street, Suite 1660
Los Angeles, CA 90012



                                                                                         X Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) ________ , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                          Service information continued on attached page.



I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 April 21, 2021                            Terri Jones                                           /s/ Terri Jones
 Date                                      Printed Name                                          Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21022-BR                      Doc 315 Filed 04/21/21 Entered 04/21/21 11:00:14                                       Desc
                                                   Main Document     Page 4 of 8




        SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

   •   Kyra E Andrassy kandrassy@swelawfirm.com,
       lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
   •   Rafey Balabanian rbalabanian@edelson.com, docket@edelson.com
   •   Michelle Balady mb@bedfordlg.com, leo@bedfordlg.com
   •   William C Beall will@beallandburkhardt.com, carissa@beallandburkhardt.com
   •   Ori S Blumenfeld Ori@MarguliesFaithLaw.com,
       Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com
   •   Richard D Buckley richard.buckley@arentfox.com
   •   Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-
       christiansen-4166@ecf.pacerpro.com
   •   Jennifer Witherell Crastz jcrastz@hrhlaw.com
   •   Ashleigh A Danker Ashleigh.danker@dinsmore.com,
       SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
   •   Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-
       7586@ecf.pacerpro.com
   •   Lei Lei Wang Ekvall lekvall@swelawfirm.com,
       lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
   •   Richard W Esterkin richard.esterkin@morganlewis.com
   •   Timothy W Evanston tevanston@swelawfirm.com,
       gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
   •   Jeremy Faith Jeremy@MarguliesFaithlaw.com,
       Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
   •   James J Finsten , jimfinsten@hotmail.com
   •   Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-
       lawyers.net,addy.flores@flpllp.com
   •   Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
   •   Andrew Goodman agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
   •   Suzanne C Grandt suzanne.grandt@calbar.ca.gov, joan.randolph@calbar.ca.gov
   •   Steven T Gubner sgubner@bg.law, ecf@bg.law
   •   Marshall J Hogan mhogan@swlaw.com, knestuk@swlaw.com
   •   Sheryl K Ith sith@cookseylaw.com, sith@ecf.courtdrive.com
   •   Razmig Izakelian razmigizakelian@quinnemanuel.com
   •   Lewis R Landau Lew@Landaunet.com
   •   Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
   •   Elizabeth A Lombard elombard@zwickerpc.com, bknotices@zwickerpc.com
   •   Craig G Margulies Craig@MarguliesFaithlaw.com,
       Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
   •   Peter J Mastan peter.mastan@dinsmore.com,
       SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
   •   Edith R. Matthai ematthai@romalaw.com, lrobie@romalaw.com
   •   Kenneth Miller kmiller@pmcos.com, efilings@pmcos.com
   •   Elissa Miller (TR) CA71@ecfcbis.com,
       MillerTrustee@Sulmeyerlaw.com;C124@ecfcbis.com;ccaldwell@sulmeyerlaw.com
   •   Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21022-BR                      Doc 315 Filed 04/21/21 Entered 04/21/21 11:00:14                                       Desc
                                                   Main Document     Page 5 of 8



   •   Scott H Olson solson@vedderprice.com, scott-olson-
       2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
   •   Leonard Pena lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
   •   Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-
       2870@ecf.pacerpro.com
   •   David M Reeder david@reederlaw.com, secretary@reederlaw.com
   •   Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
   •   Kevin C Ronk Kevin@portilloronk.com, Attorneys@portilloronk.com
   •   William F Savino wsavino@woodsoviatt.com, lherald@woodsoviatt.com
   •   Kenneth John Shaffer johnshaffer@quinnemanuel.com
   •   Richard M Steingard , awong@steingardlaw.com
   •   Philip E Strok pstrok@swelawfirm.com,
       gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
   •   Boris Treyzon jfinnerty@actslaw.com, sgonzales@actslaw.com
   •   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
   •   Eric D Winston ericwinston@quinnemanuel.com
   •   Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
   •   Timothy J Yoo tjy@lnbyb.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
Case 2:20-bk-21022-BR               Doc 315 Filed 04/21/21 Entered 04/21/21 11:00:14                            Desc
                                     Main Document     Page 6 of 8


 KCC Class Action Services, LLC        California Attorney Lending II, Inc.   CT Corporation System
 Attention Corporate Officer           Attention Corporate Officer            Attn: SPRS
 222 N. Pacific Coast Highway          6400 Main Street, Suite 120            330 N. Brand Blvd., Suite 700
 3rd Floor                             Williamsville, NY 14221                Glendale, CA 91203
 El Segundo, CA 90256


 Corporation Service Company           Nano Banc                              Joseph Ruigomez
 P.O. Box 2576                         Attention Corporate Officer            16001 Ventura Blvd, Suite 200
 Springfield, IL 62708                 25220 Hancock Avenue                   Encino, CA 91436
                                       Suite 140
                                       Murrieta, CA 92562


 Kathleen Ruigomez                     Jamie Ruigomez                         Ikon Financial Services
 16001 Ventura Blvd, Suite 200         16001 Ventura Blvd, Suite 200          Attention Corporate Officer
 Encino, CA 91436                      Encino, CA 91436                       1738 Bass Road
                                                                              Macon, GA 31210-1043


 Development Specialists Inc.          L.A. Arena Funding, LLC                Virage SPV 1 LLC
 Attention Corporate Officer           Attention Corporate Officer            Attention: Corporate Officer
 10 S. LaSalle Street, Suite 3300      800 W. Olympic Blvd., Suite 305        1700 Post Oak Blvd.
 Chicago, IL 60603                     Los Angeles, CA 90015                  2 BLVD Place, Suite 300
                                                                              Houston, TX 77056


 Stillwell Madison LLC                 Comerica Bank                          Comerica Bank
 Attention Corporate Officer           Attention Corporate Officer            Attention Corporate Officer
 P.O. Box 832                          75 East Trimble Road, MC 4770          333 W. Santa Clara Street
 Carefree, AZ 85377                    San Jose, CA 95131                     San Jose, CA 95113


 Law Finance Group LLC                 LFG Special Investor Group LLC         TSO LFG Holdco LLLP
 Attention Corporate Officer           Attention Corporate Officer            Attention Corporate Officer
 591 Redwood Highway, Suite 1200       Series Law Finance Group Fund III      Park Avenue Tower
 Mill Valley, CA 94941                 200 South Virginia Street, 8th Floor   65 East 55th Street, 27th Floor
                                       Reno, NV 89501                         New York, NY 10022


 First Legal Solution, APC             Employment Development Dept            Internal Revenue Service
 Attention Corporate Officer           722 Capitol Mall                       P.O. Box 7346
 16255 Ventura Blvd., Suite 1205       Sacramento, CA 95814                   Philadelphia, PA 19101-7346
 Encino, CA 91436


 Franchise Tax Board                   Employment Development Dept.
 Bankruptcy Section, MS A-340          Bankruptcy Group MIC 92E
 P.O. Box 2952                         P.O. Box 826880
 Sacramento, CA 95812-2952             Sacramento, CA 94280-0001




2864831.1
Case 2:20-bk-21022-BR                Doc 315 Filed 04/21/21 Entered 04/21/21 11:00:14                      Desc
                                      Main Document     Page 7 of 8


 Abir Cohen Treyzon Salo LLP            Daimler Trust                      Frantz Law Group, APLC
 16001 Ventura Boulevard                Attention Corporate Officer        Attention Corporate Officer
 Suite 200                              c/o BK Servicing, LLC              2029 Century Park East #400
 Encino, CA 91436-4482                  PO Box 131265                      Los Angeles, CA 90067-2905
                                        Roseville, MN 55113-0011

 IDiscovery Solutions                   Southern California Gas Company    U.S. Legal Support, Inc.
 Attention Corporate Officer            Attention Corporate Officer        Attention Corporate Officer
 535 Anton Blvd Ste 850                 555 West 5th Street                c/o Portillo Ronk Legal Team
 Costa Mesa, CA 92626-7062              Los Angeles, CA 90013-1011         5716 Corsa Avenue, Suite 207
                                                                           Westlake Village, CA 91362-4059

 Wells Fargo Vendor Financial           Jason Payne                        Andrew Goodman
 Services, Inc.                         29039 Gladiolus Dr.                30700 Russell Ranch Road
 c/o Hemar, Rousso & Heald, LLP         Canyon Country, CA 91387-1829      Suite 250
 15910 Ventura Blvd., 12th Floor                                           Westlake Village, CA 91362-9507
 Encino, CA 91436-2802

 Bedford Law Group, APC                 CT3Media, Inc. Chet Thompson       Cigna Health and Life Ins. Co
 Attention Corporate Officer            26080 Shadow Rock Ln 26080         Marylou Rice
 1875 Century Park East, Suite 1790     Shadow Rock L                      Legal Compliance Lead Analyst
 Los Angeles, CA 90067-2537             Valencia, CA 91381-0630            900 Cottage Grove Road, B6LPA
                                                                           Hartford CT 06152-0001

 DK Global, Inc.                        David R. Lira                      Dominic Lombardo
 Attention Corporate Officer            10100 Santa Monica Boulevard,      115 E. Pomona Boulevard
 420 Missouri Ct                        12th Floor                         Suite A
 Redlands, CA 92373-3128                Los Angeles, CA 90067-4003         Monterey Park, CA 91755-7210

 Eric Lindvall, DO                      Erika Saldana                      Express Network LLC
 604 N Magnolia Ave Suite 100           1757 Riverside Drive               Attention Corporate Officer
 Clovis, CA 93611-9205                  Glendale, CA 91201-2856            1605 W Olympic Blvd #800
                                                                           Los Angeles CA 90015-4685

 Fay Pugh                               Gayle C. Kurosu                    Jaime Ruigomez
 1163 Daniels Drive                     1116 West 187th Street             c/o Margulies Faith, LLP
 Los Angeles, CA 90035-1101             Gardena, CA 90248-4123             16030 Ventura Blvd., Ste. 470
                                                                           Encino, CA 91436-4493

 Jill O'Callahan                        John Abassian                      Joseph Ruigomez
 1437 Club View Drive                   6403 Van Nuys Boulevard            c/o Margulies Faith, LLP
 Los Angeles, CA 90024-5305             Van Nuys, CA 91401-1437            16030 Ventura Blvd., Ste. 470
                                                                           Encino, CA 91436-4493

 Kathleen Ruigomez                      Kimberly Archie                    L. Everett & Associates, LLC
 c/o Margulies Faith, LLP               15210 Ventura Boulevard            Attention Corporate Officer
 16030 Ventura Blvd. Ste. 470           Suite 307                          3700 State Street, Suite 350
 Encino, CA 91436-4493                  Sherman Oaks, CA 91403-3841        Santa Barbara, CA 93105-3100

 L.A. Arena Funding, LLC                Marlatt Consulting                 Michael Vislosky
 c/o Richard D. Buckley, Jr.            Attention Corporate Officer        2764 Ceres Ave
 Arent Fox LLP                          85 Cresta Verde Dr                 Chico CA 95973-7814
 555 West Fifth Street, 48th Floor      Rolling Hills Estates, CA 90274-
 Los Angeles, CA 90013-1065             5455




2864831.1
Case 2:20-bk-21022-BR             Doc 315 Filed 04/21/21 Entered 04/21/21 11:00:14                 Desc
                                   Main Document     Page 8 of 8


 Noel Montes                         Peterson & Associates Court      Robert Keese
 2117 Benjamin Creek Dr              Reporting, Inc.                  22982 Rosemont Court
 Little Elm, TX 75068-0019           Attention Corporate Officer      Murrieta, CA 92562-3075
                                     530 B Street, Suite 350
                                     San Diego, CA 92101-4403

 Sammy Y. Hsu                        US Legal Support                 Virginia Antonio
 13044 Pacific Promenade             Attention Corporate Officer      20413 Via Navarra
 Apt 423                             16825 Northchase DrSuite 900     Yorba Linda, CA 92886-3065
 Playa Vista, CA 90094-4006          Houston, TX 77060-6004

 Christopher Kamon                   Boris Treyzon Esq                Robert Girardi
 4030 Admirable Drive                16001 Ventura Blvd., Suite 200   402 South Marengo Ave.
 Rancho Palos Verdes, CA 90275-      Encino, CA 91436-4482            Suite B
 6030                                                                 Pasadena, CA 91101-3113

 Edelson PC
 123 Townsend Street, Suite 100
 San Francisco, CA 94107




2864831.1
